DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Response to Election/Restriction filed on 2/16/2021 is acknowledged.
3.	Claims 2-29 have been cancelled.
4.	New claims 30-49 have been added.
5.	Claims 1 and 30-49 are pending in this application.
6.	Claim 35 is withdrawn from consideration as being drawn to non-elected species.  
	Please note: with regards to the limitations recited in instant claims 41-45, the Examiner is interpreting these claims include all the limitations of the claim each of them depends on with further limitation of the cycloalkylene, alkylenecycloalkyl, or cycloalkylenecarbonyl group.  As an example, instant claim 41 is interpreted as the followings: A conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof, wherein B comprises a urea of lysine and an amino acid selected from the group consisting of aspartic acid, glutamic acid, and homoglutamic acid, L is a polyvalent linker comprising (i) an alkylene or an alkylenecarbonyl, each of which is substituted with a guanidinoalkyl, an alkyl carboxylate or an arylalkyl, and (ii) an alkylene, a cycloalkylene, an alkylenecycloalkyl, or a cycloalkylenecarbonyl, and D is a radioactive isotope of a metal coordinated to a chelating group, wherein the chelating group is covalently attached to L, and wherein the cycloalkylene, alkylenecycloalkyl, or cycloalkylenecarbonyl comprises a cyclohexyl group.  Therefore, even though L in the elected species of conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof does not contain a cyclohexyl group, the elected species of conjugate of the 
7.	Claims 1, 30-34 and 36-49 are under examination.

Election/Restrictions
8.	Applicant’s election without traverse of the following species for B, L, and D: 
B: 
    PNG
    media_image1.png
    174
    374
    media_image1.png
    Greyscale
, as shown in claim 31; L: (i) an alkylenecarbonyl substituted with an arylalkyl, such as 
    PNG
    media_image2.png
    129
    223
    media_image2.png
    Greyscale
, as shown in the structure of EC1387 on page 84 of the application as-filed, where each * is the point of attachment of the alkylenecarbonyl group within the linker and the arylalkyl is a -CH2-2-naphthyl group; and (ii) a cycloalkylenecarbonyl, such as the structure 
    PNG
    media_image3.png
    125
    47
    media_image3.png
    Greyscale
  as shown in the table on page 46, where each * is the points of attachment of the cycloalkylenecarbonyl group within the linker; D: The structure 
    PNG
    media_image4.png
    142
    201
    media_image4.png
    Greyscale
 111In 99mTc, 64Cu, 67Cu, 67Ga, or 68Ga as species of conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof in the reply filed on 2/16/2021 is acknowledged.  Since the elected species of conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof is a subgenus, not a species; the Examiner telephoned Applicant's representative, Vincent P. Liptak, on 2/19/2021 for further species election.  Applicant's representative elected on the phone that a conjugate with B being 
    PNG
    media_image1.png
    174
    374
    media_image1.png
    Greyscale
, coupled to L being 
    PNG
    media_image5.png
    287
    462
    media_image5.png
    Greyscale
, and D being an imaging agent with the structure 
    PNG
    media_image6.png
    142
    207
    media_image6.png
    Greyscale
, wherein n is 1, R is H, X is the point of 2 group before coupling and it is connected to the NH group on the right side of the L above to form an NH-NH bond, and the metal coordinated to the chelating group is 68Ga as species of conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof.  The requirement is made FINAL in this office action.
	The instant claims 1 and 30-49 are drawn to a conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof, wherein B comprises a urea of lysine and an amino acid selected from the group consisting of aspartic acid, glutamic acid, and homoglutamic acid, L is a polyvalent linker comprising (i) an alkylene or an alkylenecarbonyl, each of which is substituted with a guanidinoalkyl, an alkyl carboxylate or an arylalkyl, and (ii) an alkylene, a cycloalkylene, an alkylenecycloalkyl, or a cycloalkylenecarbonyl, and D is a radioactive isotope of a metal coordinated to a chelating group, wherein the chelating group is covalently attached to L.  A search was conducted on the elected species; and a conjugate with B being 
    PNG
    media_image1.png
    174
    374
    media_image1.png
    Greyscale
, coupled to L being 
    PNG
    media_image5.png
    287
    462
    media_image5.png
    Greyscale
, and D being an imaging agent with the structure 
    PNG
    media_image6.png
    142
    207
    media_image6.png
    Greyscale
, wherein n is 1, R is H, X is the point of 2 group before coupling and it is connected to the NH group on the right side of the L above to form an NH-NH bond, and the metal coordinated to the chelating group is 68Ga as the elected species of conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof appears to be free of prior art.  A search was extended to the genus in claim 1; and prior art was found.  Claim 35 is withdrawn from consideration as being drawn to non-elected species.  Claims 1, 30-34 and 36-49 are examined on the merits in this office action. 

Objections
9.	The specification is objected to for the following minor informality: The specification recites “This application is a continuation of U.S. Application Serial No. 15/977,586, filed May 11, 2018, which is a continuation of U.S. Application Serial No. 15/606,835, filed May 26, 2017, which is a continuation of U.S. Application Serial No. 15/245,512, filed August 24, 2016, which is a continuation of U.S. Application Serial No. 14/443,212…” on page 1, the 1st paragraph of instant specification.  However, U.S. Application Nos. 15/977586, 15/606835 and 15/245512 are currently abandoned.  Applicant is required to update the information about U.S. Application Nos. 15/977586, 15/606835 and 15/245512.
10.	The use of trademarks has been noted in this application, for example, Oregon Green, AlexaFluor and many others on page 19, lines 18-26; and Taxotere® recited on page 21, line 17 of instant specification.  Each letter of the trademarks should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary 
11.	The specification is objected to for the following minor informality: The specification recites “ornitine” on page 58, line 27 of instant specification.  This appears to be a typo.  The recitation should be “ornithine”.  Applicant is required to correct this error.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
12.	Claims 32-34 are objected to for the following minor informality: Claim 32 recites "…wherein L forms an amide, a thioamide, a urea, or a thiourea with the lysine"; claim 33 recites "…wherein L forms an amide or a urea with the lysine"; and claim 34 recites "…wherein L forms an amide with the lysine".  Applicant is suggested to amend these recitations as "…wherein L forms an amide, a thioamide, a urea, or a thiourea bond with the lysine"; "…wherein L forms an amide or a urea bond with the lysine"; and "…wherein L forms an amide bond with the lysine".
13.	Claims 30-34 and 36-49 are objected to for the following minor informality: Claims 30-34 and 36-49 recite “The conjugate of claim X, or a pharmaceutically acceptable salt thereof, wherein…”.  Applicant is suggested to amend this recitation as “The conjugate or pharmaceutically acceptable salt thereof of claim X, wherein…”.  For example, amend claim 30 as “The conjugate or pharmaceutically acceptable salt thereof of claim 1, wherein…”.
Rejections
Claim Rejections - 35 U.S.C. § 102
14.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

15.	Claims 1, 30-34, 36, 37, 41-43, 46, 47 and 49 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Banerjee et al (J. Med. Chem., 2010, 53, pages 5333-5341, filed with IDS).	
The instant claims 1, 30-34, 36, 37, 41-43, 46, 47 and 49 are drawn to a conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof, wherein B comprises a urea of lysine and an amino acid selected from the group consisting of aspartic acid, glutamic acid, and homoglutamic acid, L is a polyvalent linker comprising (i) an alkylene or an alkylenecarbonyl, each of which is substituted with a guanidinoalkyl, an alkyl carboxylate or an arylalkyl, and (ii) an alkylene, a cycloalkylene, an alkylenecycloalkyl, or a cycloalkylenecarbonyl, and D is a radioactive isotope of a metal coordinated to a chelating group, wherein the chelating group is covalently attached to L.  
Banerjee et al, throughout the literature, teach imaging agents targeting the prostate-specific membrane antigen (PSMA) for imaging prostate cancer, for example, Title; and Abstract.  One of the imaging agents in Banerjee et al is [68Ga]6 with the 
    PNG
    media_image7.png
    383
    479
    media_image7.png
    Greyscale
, for example, page 5334, Figure 1; and page 5336, Scheme 2a.  The imaging agent [68Ga]6 in Banerjee et al is a conjugate having a formula B-L-D, wherein B is a urea of lysine and glutamic acid with the structure 
    PNG
    media_image8.png
    176
    256
    media_image8.png
    Greyscale
 and it binds to PSMA, L is a polyvalent linker comprising (i) a methylene substituted with an arylalkyl (
    PNG
    media_image9.png
    35
    83
    media_image9.png
    Greyscale
) and (ii) an alkylene and L forms an amide bond with the lysine, D is a radioactive isotope of a metal coordinated to a chelating group that is covalently 
Since the reference teaches all the limitations of instant claims 1, 30-34, 36, 37, 41-43, 46, 47 and 49; the reference anticipates instant claims 1, 30-34, 36, 37, 41-43, 46, 47 and 49.

Claim Rejections - 35 U.S.C. § 103
16.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

17.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 30-34 and 36-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banerjee et al (J. Med. Chem., 2010, 53, pages 5333-5341, filed with IDS) in view of Low et al (US 2010/0324008 A1, filed with IDS).	
The instant claims 1, 30-34 and 36-49 are drawn to a conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof, wherein B comprises a urea of lysine and an amino acid selected from the group consisting of aspartic acid, glutamic acid, and homoglutamic acid, L is a polyvalent linker comprising (i) an alkylene or an alkylenecarbonyl, each of which is substituted with a guanidinoalkyl, an alkyl carboxylate or an arylalkyl, and (ii) an alkylene, a cycloalkylene, an alkylenecycloalkyl, or a cycloalkylenecarbonyl, and D is a radioactive isotope of a metal coordinated to a chelating group, wherein the chelating group is covalently attached to L.  
Banerjee et al, throughout the literature, teach imaging agents targeting the prostate-specific membrane antigen (PSMA) for imaging prostate cancer, for example, Title; and Abstract.  One of the imaging agents in Banerjee et al is [68Ga]6 with the structure 
    PNG
    media_image7.png
    383
    479
    media_image7.png
    Greyscale
, for example, page a.  The imaging agent [68Ga]6 in Banerjee et al is a conjugate having a formula B-L-D, wherein B is a urea of lysine and glutamic acid with the structure 
    PNG
    media_image8.png
    176
    256
    media_image8.png
    Greyscale
 and it binds to PSMA, L is a polyvalent linker comprising (i) a methylene substituted with an arylalkyl (
    PNG
    media_image9.png
    35
    83
    media_image9.png
    Greyscale
) and (ii) an alkylene and L forms an amide bond with the lysine, D is a radioactive isotope of a metal coordinated to a chelating group that is covalently attached to L.  It meets the limitations of the conjugate recited in instant claims 1, 30-34, 36, 37, 41-43, 46, 47 and 49.
The difference between the reference and instant claims 1, 30-34 and 36-49 is that the reference does not explicitly teach L in the conjugate recited in instant claims 38-40, 44, 45 and 48.
However, Low et al, throughout the patent, teach prostate specific membrane antigen (PSMA) binding conjugates of the formula B-L-D or a pharmaceutically acceptable salt thereof that are useful for delivering therapeutic, diagnostic and imaging agents; wherein B is a radical of a PSMA binding ligand such as a urea of two amino acids; L is a polyvalent linker; and D is a radical of a drug including therapeutic agents, cytotoxic agents, imaging agents, diagnostic agents, for example, Abstract; and page 1, paragraphs [0008] and [0009].  Low et al further teach the linker in the conjugate 
With regards to the limitations recited in instant claims 39 and 40, although Low et al do not explicitly teach the naphthyl group in the releasable linker is 2-naphthyl, considering there are only 2 positions on the naphthyl group for attachment (1-naphthyl or 2-naphthyl), one of skill in the art would be reasonably expect and understand that the naphthyl group in the releasable linker can be either 1-naphthyl or 2-naphthyl.
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the methylene substituted with an arylalkyl (
    PNG
    media_image9.png
    35
    83
    media_image9.png
    Greyscale
) in the linker of the imaging agent [68Ga]6 in Banerjee et al, and in view of the combined teachings of Banerjee et al and Low et al to develop a conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof, wherein B is a urea of lysine and glutamic acid with the structure 
    PNG
    media_image8.png
    176
    256
    media_image8.png
    Greyscale
 and it binds to PSMA, L is a polyvalent linker comprising (i) a methylene substituted with an arylalkyl with the 
    PNG
    media_image10.png
    89
    156
    media_image10.png
    Greyscale
 and (ii) an alkylene and it forms an amide bond with the lysine, D is a radioactive isotope of a metal coordinated to a chelating group that is covalently attached to L.
One of ordinary skilled in the art would have been motivated to modify the methylene substituted with an arylalkyl (
    PNG
    media_image9.png
    35
    83
    media_image9.png
    Greyscale
) in the linker of the imaging agent [68Ga]6 in Banerjee et al, and in view of the combined teachings of Banerjee et al and Low et al to develop a conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof, wherein B is a urea of lysine and glutamic acid with the structure 
    PNG
    media_image8.png
    176
    256
    media_image8.png
    Greyscale
 and it binds to PSMA, L is a polyvalent linker comprising (i) a methylene substituted with an arylalkyl with the structure 
    PNG
    media_image10.png
    89
    156
    media_image10.png
    Greyscale
 and (ii) an alkylene and it forms an amide bond with the lysine, D is a radioactive isotope of a metal coordinated to a chelating group that is covalently attached to L, because Low et al, throughout the patent, teach prostate specific membrane antigen (PSMA) binding conjugates of the formula B-L-D or a 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Banerjee et al and Low et al to develop a conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof, wherein B is a urea of lysine and glutamic acid with the structure 
    PNG
    media_image8.png
    176
    256
    media_image8.png
    Greyscale
 and it binds to PSMA, L is a polyvalent linker comprising (i) a methylene substituted with an arylalkyl with the structure 
    PNG
    media_image10.png
    89
    156
    media_image10.png
    Greyscale
 and (ii) an alkylene and it forms an 

Obviousness Double Patenting 
19.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


20.	Claims 1, 30-34 and 36-49 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US patent 9636413 B2 in view of Banerjee et al (J. Med. Chem., 2010, 53, pages 5333-5341, filed with IDS) and Low et al (US 2010/0324008 A1, filed with IDS). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 1, 30-34 and 36-49, one would necessarily achieve the claimed invention of claims 1-10 of US patent 9636413 B2 in view of Banerjee et al and Low et al, and vice versa. 
21.	Instant claim 1, 30-34 and 36-49 are drawn to a conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof, wherein B comprises a urea of lysine and an amino acid selected from the group consisting of aspartic acid, glutamic acid, and homoglutamic acid, L is a polyvalent linker comprising (i) an alkylene or an alkylenecarbonyl, each of which is substituted with a guanidinoalkyl, an alkyl carboxylate or an arylalkyl, and (ii) an alkylene, a cycloalkylene, an alkylenecycloalkyl, 
22.	Claims 1-10 of US patent 9636413 B2 are drawn to a conjugate having the formula 
    PNG
    media_image11.png
    163
    784
    media_image11.png
    Greyscale
 or a pharmaceutically acceptable salt thereof; and a pharmaceutical composition comprising such conjugate or a pharmaceutically acceptable salt thereof.  
23.	The difference between instant claims 1, 30-34 and 36-49 and claims 1-10 of US patent 9636413 B2 is that claims 1-10 of US patent 9636413 B2 do not teach the D in instant claimed conjugate, and the L recited in instant claims 37-40, 43-45 and 48.
However, in view of the combined teachings of Banerjee et al and Low et al as set forth in Section 18 above, it would have been obvious to one of ordinary skilled in the art to modify the conjugate recited in claims 1-10 of US patent 9636413 B2 and develop a conjugate recited in instant claims 1, 30-34 and 36-49.  
Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims 1, 30-34 and 36-49, one would necessarily achieve the claimed invention of claims 1-10 of US patent 9636413 B2 in view of Banerjee et al and Low et al, and vice versa.



25.	For the same/similar reasoning/rational as the rejection set forth in Sections 20-23 above, instant claims 1, 30-34 and 36-49 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9, 11 and 13-21 of co-pending application No. 16/157024, claims 30-49 of co-pending application No. 17/165149, and claims 30-49 of co-pending application No. 17/165154; and in view of Banerjee et al (J. Med. Chem., 2010, 53, pages 5333-5341, filed with IDS) and Low et al (US 2010/0324008 A1, filed with IDS).
These are all provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

Conclusion

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658